Name: Council Implementing Decision 2013/145/CFSP of 21Ã March 2013 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  criminal law;  international security;  international trade
 Date Published: 2013-03-22

 22.3.2013 EN Official Journal of the European Union L 82/55 COUNCIL IMPLEMENTING DECISION 2013/145/CFSP of 21 March 2013 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 and Article 6(1) thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 11 February and 25 February 2013, the United Nations Security Council Committee, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), updated and amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 21 March 2013. For the Council The President P. HOGAN (1) OJ L 199, 2.8.2011, p. 57. ANNEX I. The entries in the list set out in the Annex to Decision 2011/486/CFSP for the persons below shall be replaced by the entries set out below. A. Individuals associated with the Taliban 1. Abdul Jalil Haqqani Wali Mohammad (alias (a) Abdul Jalil Akhund (b) Mullah Akhtar (c) Abdul Jalil Haqqani (d) Nazar Jan) Title: (a) Maulavi, (b) Mullah. Grounds for listing: Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Arghandab District, Kandahar Province, Afghanistan, (b) Kandahar City, Kandahar Province, Afghanistan. Nationality: Afghan. Passport number: OR 1961825 (issued under the name Mullah Akhtar, passport issued on 4 Feb. 2003 by the Afghan Consulate in Quetta, Pakistan, expired 2 Feb. 2006). Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Member of the Taliban Supreme Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council, (d) Brother of Atiqullah Wali Mohammad. Date of UN designation: 25.1.2001. 2. Atiqullah Wali Mohammad (alias Atiqullah) Title: (a) Haji, (b) Mullah. Grounds for listing: Deputy Minister of Public Works under the Taliban regime. Date of birth: Approximately 1962. Place of birth: (a) Tirin Kot District, Uruzgan Province, Afghanistan, (b) Khwaja Malik village, Arghandab District, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council Political Commission as at 2010, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Alizai tribe, (d) Brother of Abdul Jalil Haqqani Wali Mohammad. Date of UN designation: 31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. II. The entry below shall be added to the list set out in the Annex to Decision 2011/486/CFSP. A. Individuals associated with the Taliban 1. Ahmed Shah Noorzai Obaidullah (alias (a) Mullah Ahmed Shah Noorzai (b) Haji Ahmad Shah (c) Haji Mullah Ahmad Shah (d) Maulawi Ahmed Shah (e) Mullah Mohammed Shah Title: (a) Mullah, (b) Maulavi Date of birth: (a) 1 Jan. 1985 (b) 1981 Place of birth: Quetta, Pakistan. Passport no.: Pakistani passport number NC5140251 issued on 23 Oct. 2009 expires on 22 October 2014. National identification no.: Pakistani national identity card number 54401-2288025-9. Address: Quetta, Pakistan. Other information: (a) Owns and operates the Roshan Money Exchange. (b) Provided financial services to Ghul Agha Ishakzai and other Taliban in Helmand Province. Date of UN Designation: 26.2.2013 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmed Shah Noorzai Obaidullah owns and operates the Roshan Money Exchange, which provides financial, material, or technological support for, or financial or other services to or in support of, the Taliban. Roshan Money Exchange stores and transfers funds in support of Taliban military operations and the Talibans role in the Afghan narcotics trade. As of 2011, Roshan Money Exchange was one of the primary money service providers (or hawalas ) used by Taliban officials in Helmand Province, Afghanistan. Ahmed Shah has provided hawala services to Taliban leaders in Helmand Province for a number of years and, as of 2011, was a trusted Taliban money service provider. In early 2012, the Taliban ordered Ahmed Shah to transfer money to a number of hawalas in Lashkar Gah, Helmand Province, from which a senior Taliban commander would then allocate the funds. In late 2011, Ahmed Shah consolidated hundreds of thousands of US dollars to pass to the Taliban Finance Commission and transferred hundreds of thousands of US dollars for the Taliban, including to senior Taliban commanders. Also in late 2011, Ahmed Shah received through his hawala branch in Quetta, Pakistan, a transfer on behalf of the Taliban, money from which was used to purchase fertilizer and IED components, including batteries and detonator cord. In mid-2011, Taliban finance commission head Gul Agha Ishakzai instructed Ahmed Shah to deposit several million US dollars into Roshan Money Exchange for the Taliban. Gul Agha explained that when a money transfer was required, he would inform Ahmed Shah of the Taliban recipient. Ahmed Shah would then provide the required funds through his hawala system. As of mid-2010, Ahmed Shah moved money between Pakistan and Afghanistan for Taliban commanders and for narcotics traffickers. In addition to his facilitation activities, Ahmed Shah also donated large but unspecified sums of money to the Taliban in 2011.